886 F.2d 1316
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Zelma NEWMAN;  Plaintiff-Appellant,Connie L. NEWMAN;  Donna S. Thatcher;  Debra K. Lambert;Teresa L. Chiles;  Judy A. Hicks, Plaintiffs,v.NATIONAL MINE CORPORATION;  Defendant-Appellee,Ancil Campbell, Defendant.
No. 89-5230.
United States Court of Appeals, Sixth Circuit.
Oct. 4, 1989.

Before BOYCE F. MARTIN, Jr. and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Zelma Newman appeals pro se the summary judgment in favor of National Mines Corporation in this action for trespass to real property brought under diversity jurisdiction.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The complaint in this case alleged that National Mines Corporation had trespassed upon property in which it held no interest in order to extract coal, and sought an accounting and damages.  The district court granted defendant's motion for summary judgment after a hearing.


3
Upon consideration, we conclude that Newman failed to carry the burden of proof in establishing title to the mineral rights in question.    See Noble v. National Mines Corp., 774 F.2d 144, 146 (6th Cir.1985).  Owing to the absence of evidence in support of plaintiff's case, defendant was entitled to summary judgment.    See Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).


4
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.